


Exhibit 10.10
RADIAN GROUP INC.
2008 EQUITY COMPENSATION PLAN


STOCK OPTION AGREEMENT
This STOCK OPTION AGREEMENT, dated as of June 9, 2011 (the “Date of Grant”), is
delivered by Radian Group Inc., a Delaware corporation (the “Company”), to C.
Robert Quint, an employee of the Company or one of its Subsidiaries (the
“Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2008 Equity Compensation Plan, as amended (the
“Plan”), permits the grant of stock options to employees, officers, directors,
consultants and advisors of the Company to purchase shares of Common Stock, in
accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant a Nonqualified Stock Option to the
Grantee, and the Grantee desires to accept such Nonqualified Stock Option, on
the terms and conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated in this Stock
Option Agreement by reference, including the definitions of terms contained in
the Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Option. Subject to the terms and conditions set forth in this Stock
Option Agreement, the Company, with the approval and at the direction of the
Committee, hereby grants to the Grantee a Nonqualified Stock Option to purchase
55,440 shares of Common Stock at an exercise price of $3.58 per share (the
“Option”) under the Plan. The Grantee hereby accepts the Option and agrees to be
bound by the terms and conditions of this Stock Option Agreement and the Plan
with respect to the award.


2.Vesting.
(a)Provided the Grantee meets any applicable vesting requirements set forth in
this Stock Option Agreement, and provided that the Stock Price Hurdle (as
defined below) is met, except as set forth in Sections 3 and 5 below, the Option
awarded under this Stock Option Agreement shall vest as follows:


Date                Vested Shares subject to the Option
(subject to achievement of the Stock Price Hurdle)


3rd Anniversary of the        50% of the shares
Date of Grant                


4th Anniversary of the        Remaining 50% of the shares
Date of Grant                
(b)Notwithstanding the foregoing, the Option will only vest if the closing price
of the Company's Common Stock on the New York Stock Exchange equals or exceeds
$4.48 per share for ten consecutive trading days ending on or after June 9, 2014
(the “Stock Price Hurdle”), except as provided in Sections 3 and 5 below. If the
Stock Price Hurdle has not been met on the third anniversary of the Date of
Grant, the Option with respect to 50% of the shares will vest on the first date
after the third anniversary on which the Stock Price Hurdle is met, provided the
Grantee remains employed by the Company or a Subsidiary through the applicable
vesting date. If the Stock Price Hurdle has not been met by the fourth
anniversary of the Date of Grant, the Option with respect to the remaining 50%
of the shares will vest on the first date after the fourth anniversary on which
the Stock Price Hurdle is met, provided the Grantee remains employed by the
Company or a Subsidiary through the applicable vesting date. The Stock Price
Hurdle must be met by the seventh anniversary of the Date of Grant in order for
the Option to vest under this Section 2.






--------------------------------------------------------------------------------




(c)If the vesting schedule above would produce a fractional share, the portion
of the Option that is exercisable shall be rounded down to the nearest whole
share.
 
(d)Except as provided in Sections 3, 4 and 5 below, no portion of the Option
will vest after the Grantee's employment with the Company and its Subsidiaries
has terminated for any reason. In the event of any termination of employment,
the Grantee will forfeit the portion of the Option that does not vest either
before the termination date or on the applicable date designated in Sections 3,
4 or 5.


3.Disability and Death. In the event of the Grantee's death or Disability while
employed by the Company or a Subsidiary, the Grantee's Option will automatically
vest in full on the date of the Grantee's death or Disability, as applicable,
regardless of whether the Stock Price Hurdle has been met. For purposes of this
Stock Option Agreement, “Disability” shall mean a physical or mental impairment
of sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company.


4.Retirement.
 
(a)If the Grantee terminates employment on account of Retirement, the Grantee's
Option shall continue to vest in accordance with Section 2, subject to
achievement of the Stock Price Hurdle, except as provided in Section 5 below,
but without regard to continued employment.


(b)For purposes of this Stock Option Agreement, “Retirement” shall mean the
Grantee's separation from service, without Cause, other than on account of death
or Disability, following the Grantee's attainment of age 50 and completion of 20
years of service with the Company or a Subsidiary.


(c)For purposes of this Stock Option Agreement, “Cause” shall mean the Grantee's
(A) indictment for, conviction of, or pleading nolo contendere to, a felony or a
crime involving fraud, misrepresentation or moral turpitude (excluding traffic
offenses other than traffic offenses involving use of alcohol or illegal
substances), (B) fraud, dishonesty, theft or misappropriation of funds in
connection with the Grantee's duties with the Company and its Subsidiaries, (C)
material violation of the Company's Code of Conduct or employment policies, as
in effect from time to time, (D) gross negligence or willful misconduct in the
performance of the Grantee's duties with the Company and its Subsidiaries, or
(E) a breach of any written confidentiality, nonsolicitation or noncompetition
covenant with the Company or an Affiliate, in each case as determined in the
sole discretion of the Committee.


5.Change of Control.


(a)If a Change of Control occurs, the Grantee's Option shall continue to vest in
accordance with Section 2(a) on the third and fourth anniversaries of the Date
of Grant, without regard to whether the Stock Price Hurdle is met, provided that
the Grantee remains continuously employed by the Company and its Subsidiaries
through such vesting date. If the Change of Control occurs after the third
anniversary of the Date of Grant and before the Stock Price Hurdle has been met,
the Option with respect to 50% of the shares will vest on the Change of Control
date. If the Change of Control occurs after the fourth anniversary of the Date
of Grant and before the Stock Price Hurdle has been met, the Option with respect
to all of the shares will vest on the Change of Control date.


(b)Notwithstanding the foregoing, if a Change of Control occurs and the
Grantee's employment with the Company and its Subsidiaries is terminated by the
Company or a Subsidiary without Cause or the Grantee terminates employment for
Good Reason (as defined herein), and the Grantee's date of termination occurs
(or in the event of the Grantee's termination for Good Reason, the event giving
rise to Good Reason occurs), in each case, during the period beginning on the
date that is 90 days before the Change of Control and ending on the date that is
one year following the Change of Control, the Option will automatically vest in
full on the Grantee's date of termination (or, if later, on the date of the
Change of Control), regardless of whether the Stock Price Hurdle has been met.
However, in no event may the Option be exercised after seven years from the Date
of Grant.


(c)For purposes of this Stock Option Agreement, “Good Reason” shall mean:


(i)a material diminution of the Grantee's authority, duties or responsibilities;


(ii)a material reduction in the Grantee's base salary, which, for purposes of
this Stock Option Agreement, means a reduction in base salary of 10% or more
that does not apply generally to all similarly situated employees of the
Company; or




--------------------------------------------------------------------------------






(iii)any material change in the geographic location at which the Grantee must
perform his duties to the Company and its Subsidiaries, which, for purposes of
this Sock Option Agreement, means the permanent relocation of the Grantee's
principal place of employment to any office or location which is located more
than 100 miles from the location where the Grantee is based immediately prior to
the change in location.


In order to terminate employment for Good Reason, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if an event described in 5(c)(i) occurs
in connection with the Grantee's inability to perform his or her duties on
account of illness or short-term or long-term disability.
(d)Except as provided in subsection (b), if the Grantee's employment terminates
on account of Retirement before a Change of Control, and a Change of Control
subsequently occurs, the Grantee's Option shall continue to vest in accordance
with Section 5(a), but without regard to continued employment. Except as
provided in subsection (b), if the Grantee's employment terminates on account of
Retirement on or after a Change of Control, the Grantee's Option shall continue
to vest in accordance with Section 5(a), but without regard to continued
employment.


(e)For the avoidance of doubt, in no event shall a Change of Control occur as a
result of the Company's participation in the Troubled Asset Relief Program under
the Emergency Economic Stabilization Act of 2008, the American Recovery and
Reinvestment Act of 2009, or any similar program of the United States, any of
its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities.


6.Exercise of the Option. When the Option becomes vested in accordance with
Sections 2, 3, 4, or 5 above, the Grantee may exercise part or all of the vested
and exercisable Option by delivering a duly completed notice of intent to
exercise to the Company, specifying the number of shares as to which the Option
is to be exercised and the method of payment. Payment of the exercise price
shall be made in accordance with procedures in effect from time to time based on
the type of payment being made but, in any event, prior to issuance of the
shares of Common Stock. The Grantee shall pay the exercise price (i) in cash,
(ii) with the approval of the Committee, by delivering shares of Common Stock,
which shall be valued at their fair market value on the date of exercise, or by
attestation (on a form prescribed by the Committee) to ownership of shares
Common Stock having a fair market value on the date of exercise equal to the
exercise price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board or (iv) by any
combination of the foregoing. The Company's obligation to deliver shares of
Common Stock upon exercise of the Option shall be subject to all applicable
laws, rules and regulations and also to such approvals by governmental agencies
as may be deemed appropriate by the Committee. Upon exercise of the Option (or
portion thereof), the Option (or portion thereof) will terminate and cease to be
outstanding.


7.Transferability.


(a)During the Grantee's lifetime, except as set forth in subsection (b) below,
exercise of the Option shall be solely by the Grantee (or his or her legal
guardian or legal representative) and, after the Grantee's death, the Option
shall be exercisable (subject to the limitations specified in the Plan) solely
by the legal representatives of the Grantee, or by the person or persons who
acquire the right to exercise such Option by will or by the laws of descent and
distribution, to the extent that the Option was outstanding as of the date of
the Grantee's death. Neither the Option nor any right hereunder shall be
assignable or otherwise transferable except by will or by the laws of descent
and distribution or except as otherwise permitted by the Plan, nor shall any
Option be subject to attachment, execution or other similar process. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate or
otherwise dispose of any Option or any right hereunder, except as provided for
herein, or in the event of the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
any Option by notice to the Grantee and the Option and all rights hereunder
shall thereupon become null and void.


(b)Notwithstanding the foregoing, the Committee may provide that a Grantee may
transfer this Option to family members, one or more trusts for the benefit of
family members, or one or more partnerships of which family members are the only
partners, according to such terms as the Committee may determine; provided that
the Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.






--------------------------------------------------------------------------------




8.Termination of the Option.


(a)The Option shall have a term of seven years from the Date of Grant and shall
terminate at the expiration of that period (on June 9, 2018), unless the Option
is terminated at an earlier date pursuant to the provisions of this Stock Option
Agreement or the Plan.


(b)The Option granted and subsequently vested hereunder (including pursuant to
Section 5 hereof) shall terminate immediately after the first to occur of: (i)
one year after the termination of the Grantee's employment with the Company or a
Subsidiary due to an involuntary termination by the Company or a Subsidiary
without Cause (except as provided in subsection (c) below), (ii) one year after
the termination of the Grantee's employment with the Company or a Subsidiary by
the Grantee for Good Reason during the Change of Control period described in
Section 5(b) hereof (except as provided in subsection (c) below), (iii) 90 days
after the Grantee's voluntary termination of employment with the Company and its
Subsidiaries (except as provided in subsection (c) below or as provided in
clause (ii) above), or (iv) seven years from the Date of Grant.


(c)In the event of the termination of the Grantee's employment on account of
Retirement, Disability or death of a Grantee, the Option held by the Grantee may
be exercised, pursuant to the terms of the Plan, by the Grantee (or the
Grantee's personal representative) at any time prior to the expiration of the
seven-year term of the Option.


(d)Notwithstanding the foregoing, in no event may the Option be exercised after
the date that is the seventh anniversary of the Date of Grant (June 9, 2018). In
the event a Grantee's employment is terminated by the Company or a Subsidiary
for Cause, the Option (including the vested portion, if any) held by such
Grantee shall immediately terminate and be of no further force or effect.


9.Certain Corporate Changes. If any change is made to the Common Stock (whether
by reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, or exchange of shares or any other
change in capital structure made without receipt of consideration), then unless
such event or change results in the termination of the Option, the Committee
shall adjust, in an equitable manner and as provided in the Plan, the number and
class of shares subject to the Option held by the Grantee and/or the exercise
price of such Option, and the Stock Price Hurdle, if appropriate, to reflect the
effect of such event or change in the Company's capital structure in such a way
as to preserve the value of the Option. Any adjustment that occurs under the
terms of this Section 9 or the Plan will not change the timing or form of
payment with respect to any exercised Option or portion thereof.


10.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that during the Grantee's employment with
the Company and its Affiliates and for the 12 month period following the
Grantee's termination of employment for any reason (the “Restricted Period”),
except as provided in subsection (i), the Grantee will not, without the
Company's express written consent, engage (directly or indirectly) in any
employment or business activity whose primary business involves or is related to
providing mortgage insurance or providing financial guaranty insurance within
the United States. The Grantee further agrees that, given the nature of the
Company's business, a nationwide geographic scope is appropriate and reasonable.


(b)For purposes of this Stock Option Agreement, the Grantee acknowledges and
agrees that the terms “Confidential Information” and “Trade Secrets” shall mean
information that the Company or any of its Affiliates owns or possesses, that
the Company or its Affiliates have developed at significant expense and effort,
that they use or that is potentially useful in the business of the Company or
its Affiliates, that the Company or its Affiliates treat as proprietary, private
or confidential, and that is not generally known to the public. The Grantee
further acknowledges that the Grantee's relationship with the Company is one of
confidence and trust such that the Grantee has in the past been, and may in the
future be, privy to Confidential Information and Trade Secrets of the Company or
any of its Affiliates.






--------------------------------------------------------------------------------




(c)The Grantee covenants and agrees that during the term of the Grantee's
employment by the Company and during the Restricted Period, the Grantee shall
not, directly or indirectly through others, (i) hire or attempt to hire any
employee of the Company or any of its Affiliates, (ii) solicit or attempt to
solicit any employee of the Company or its Affiliates to become an employee,
consultant or independent contractor to, for or of any other person or business
entity, or (iii) solicit or attempt to solicit any employee, or any consultant
or independent contractor of the Company or any of its Affiliates to change or
terminate his or her relationship with the Company or any of its Affiliates,
unless in each case of (i) through (iii) more than three months shall have
elapsed between the last day of such person's employment or service with the
Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant or independent
contractor is hired or solicited by any entity that has hired or agreed to hire
the Grantee, such hiring or solicitation shall be conclusively presumed to be a
violation of this Agreement; provided, however, that any hiring or solicitation
pursuant to a general solicitation conducted by an entity that has hired or
agreed to hire the Grantee, or by a headhunter employed by such entity, which
does not involve the Grantee, shall not be a violation of this Section 10(c).


(d)The Grantee covenants and agrees that during the term of the Grantee's
employment by the Company or its Affiliates and during the Restricted Period,
except as provided in subsection (i), the Grantee shall not, either directly or
indirectly through others:


(i)solicit, divert, appropriate or do business with, or attempt to solicit,
divert, appropriate or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee's date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee's
employment with the Company or any of its Affiliates, or


(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee's date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.


(e)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company at significant expense and effort,
and that the restrictions contained in this Section 10 are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates.


(f)Because the Grantee's services are personal and unique and the Grantee has
had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to this Stock Option Agreement acknowledge and agree that any breach by the
Grantee of any of the covenants or agreements contained in Section 10 will
result in irreparable injury to the Company or any of its Affiliates, as the
case may be, for which money damages could not adequately compensate such
entity. Therefore, the Company or any of its Affiliates shall have the right (in
addition to any other rights and remedies which it may have at law or in equity
and in addition to the forfeiture requirements set forth in Section 10(g) below)
to seek to enforce Section 10 and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company or any of its Affiliates may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 10. The Grantee agrees that in any action in which the Company or any of
its Affiliates seeks injunction, specific performance or other equitable relief,
the Grantee will not assert or contend that any of the provisions of Section 10
are unreasonable or otherwise unenforceable. The Grantee irrevocably and
unconditionally (i) agrees that any legal proceeding arising out of this
paragraph may be brought in the United States District Court for the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Philadelphia
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of such
court in any such proceeding, and (iii) waives any objection to the laying of
venue of any such proceeding in any such court. The Grantee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.


(g)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 10:


(i)The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Option (without regard to whether any portion of the Option has
vested), and the outstanding Option shall immediately terminate, and






--------------------------------------------------------------------------------




(ii)The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received upon exercise of the Option, net of
the exercise price paid by the Grantee upon exercise of the Option; provided,
that if the Grantee has disposed of any shares of Common Stock received upon
exercise of the Option, then the Committee may require the Grantee to pay to the
Company, in cash, the fair market value of such shares of Common Stock as of the
date of disposition, net of the exercise price paid by the Grantee upon exercise
of the Option.   The Committee shall exercise the right of recoupment provided
in this Section 10(g)(ii) within 180 days after the Committee's discovery of the
Grantee's breach of any of the covenants or agreements contained in this Section
10.


(h)If any portion of the covenants or agreements contained in this Section 10,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 10 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Section 10 shall survive
the termination of this Stock Option Agreement.


(i)Notwithstanding the foregoing, for purposes of this Stock Option Agreement,
Section 10(a) (regarding non-competition) and Section 10(d) (regarding
non-solicitation of customers) shall not apply after the Grantee's termination
of employment with the Company and its Subsidiaries, if the Grantee's employment
is terminated by the Company or a Subsidiary without Cause. This subsection (i)
shall not affect the Grantee's obligations with respect to non-competition or
non-solicitation under any other agreements entered into with the Company or any
of its Affiliates.


11.Grant Subject to Plan Provisions. This Stock Option Agreement is made
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and shall in all respects be interpreted in accordance therewith. The
decisions of the Committee shall be conclusive upon any question arising
hereunder. The Grantee's receipt of the Option awarded under this Stock Option
Agreement constitutes such Grantee's acknowledgment that all decisions and
determinations of the Committee with respect to the Plan, this Stock Option
Agreement, and/or the Option shall be final and binding on the Grantee, his or
her beneficiaries and any other person having or claiming an interest in such
Option. The settlement of any award with respect to the Option is subject to the
provisions of the Plan and to interpretations, regulations and determinations
concerning the Plan as established from time to time by the Committee in
accordance with the provisions of the Plan. A copy of the Plan will be furnished
to each Grantee upon request. Additional copies may be obtained from the
Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.


12.No Employment or Other Rights. Neither the granting of the Option, nor any
other action taken with respect to such Option, shall confer upon the Grantee
any right to continue in the employ of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee's employment at any time. The right of the Company or a Subsidiary to
terminate at will the Grantee's employment or service at any time for any reason
is specifically reserved.


13.No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee's rights in the event of the Grantee's death or in
accordance with the terms of this Stock Option Agreement, shall have any of the
rights and privileges of a stockholder with respect to the shares subject to the
Option, except to the extent that certificates for such shares shall have been
issued upon the exercise of the Option as provided for herein (or an appropriate
book entry has been made). Except as described in the Plan, no adjustments are
made for dividends or other rights if the applicable record date occurs before
Grantee's shares are issued (or an appropriate book entry has been made).


14.Assignment and Transfers. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company's
parents, subsidiaries, and other Affiliates. This Stock Option Agreement may be
assigned by the Company without the Grantee's consent.


15.Income Taxes; Withholding Taxes. All obligations of the Company under this
Stock Option Agreement shall be subject to the rights of the Company as set
forth in the Plan to withhold amounts required to be withheld for any taxes, if
applicable. At the time of exercise, the Company shall have the right to deduct
from other compensation, or to withhold shares of Common Stock, in an amount
equal to the federal (including FICA), state, local and foreign income taxes and
other amounts as may be required by law to be withheld with respect to the
exercise of the Option, provided that any share withholding shall not exceed the
Grantee's minimum applicable withholding tax rate for federal (including FICA),
state, local and foreign tax liabilities.






--------------------------------------------------------------------------------




16.Applicable Law. The validity, construction, interpretation and effect of this
instrument shall exclusively be governed by, and determined in accordance with,
the applicable laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle. This Grant shall be subject to any required approvals
by any governmental or regulatory agencies. This Grant shall also be subject to
any applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time. Notwithstanding
anything in this Stock Option Agreement to the contrary, the Plan, this Stock
Option Agreement, and the Option awarded hereunder shall be subject to all
applicable laws, including any laws, regulations, restrictions or governmental
guidance that becomes applicable in the event of the Company's participation in
any governmental programs, and the Committee reserves the right to modify this
Stock Option Agreement and the Option as necessary to conform to any
restrictions imposed by any such laws, regulations, restrictions or governmental
guidance or to conform to any applicable clawback or recoupment policies, share
trading policies and other policies that may be implemented by the Board from
time to time. As a condition of participating in the Plan, and by the Grantee's
acceptance of the Option, the Grantee is deemed to have agreed to any such
modifications that may be imposed by the Committee, and agrees to sign such
waivers or acknowledgments as the Committee may deem necessary or appropriate
with respect to such modifications.


17.Notice. Any notice to the Company provided for in this Stock Option Agreement
shall be addressed to it in care of the Corporate Secretary of the Company, 1601
Market Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Company, or to such other address as the Grantee may designate to
the Company in writing in accordance with this Section. Except as otherwise
provided by this Section, any notice provided for hereunder shall be delivered
by hand, sent by telecopy or electronic mail or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage and
registry fee prepaid in the United States mail or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of the
Option granted hereunder, Grantee hereby consents to the delivery of information
(including without limitation, information required to be delivered to the
Grantee pursuant to the applicable securities laws) regarding the Company, the
Plan, the Option via the Company's electronic mail system or other electronic
delivery system.


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.


RADIAN GROUP INC.








By: /s/ Suzann C. Boylan


Suzann C. Boylan
Chief Human Resources Officer


I hereby accept the award of the Option described in this Stock Option Agreement
pursuant to the terms and conditions described herein, and I agree to be bound
by all terms of the Plan and this Stock Option Agreement, including without
limitation the restrictive covenants set forth in Section 10, by either signing
this Stock Option Agreement below or by electronically acknowledging and
accepting this Stock Option Agreement following the date of the Company's
electronic notification to me. I hereby agree that all decisions and
determinations of the Committee with respect to the Option shall be final and
binding.


                    
Acknowledged and Agreed by Award Recipient:




Signature:/s/ C. Robert Quint______________________


Print Name:C. Robert Quint________________________


Date:08/09/2011____________________________







